DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are pending in the application.

Claim Objections
The following terms have no antecedent basis: claim 6 and 22 “the one or more non-polarization tensors”; claim 10 “the one or more CNN backbones”.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Claim 9 “each of the CNN backbones”; claim 10: “one or more CNN backbones”; claim 11: “an attention subnetwork”; claim 12: “a prediction module”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8, 15, 18-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Whitaker (US Publication 2006/0215879 A1), in view of Pezzaniti et al. (US Publication 2016/0253551 A1, hereafter Pezzaniti). 
As per claim 1, Whitaker teaches the invention substantially as claimed including a computer-implemented method (ABSTRACT) for computing a prediction on images of a scene based on a statistical model, the method comprising:
receiving two or more polarization raw frames of a scene comprising a first polarization raw frame and a second polarization raw frame (FIG. 1; FIG. 2 #110; para. [0016]-[0017]); 
computing a tensor in polarization representation space based on a combination of: 
the first polarization raw frame captured at a first linear polarization angle; and
the second polarization raw frame captured at a second linear polarization angle different from the first linear polarization angle (para. [0024]-[0028] describing calculation of various tensors, such as S0, S1, S2, the degrees of linear polarization (DoLP), the angle of linear polarization (θ), and Intensity (I). The calculation involves at least                          
                            
                                
                                    I
                                
                                
                                    H
                                
                            
                        
                    ,                         
                            
                                
                                    I
                                
                                
                                    V
                                
                            
                        
                    , and                         
                            
                                
                                    I
                                
                                
                                    45
                                
                            
                        
                    , which are light intensities measured at horizontal linear polarization at 0 degree, vertical linear polarization at 90 degree, and 45 degree linear polarization respectively, relative to the camera's vertical viewing axis); and
computing a prediction regarding one or more optically challenging objects in the scene by using the tensor in polarization representation space (FIG. 2 #180, #190, #200; FIG. 3-4; para. [0031]-[0036]).
Whitaker, however, does not teach computing the prediction by supplying the tensor in polarization representation space to a statistical model.
Pezzaniti discloses a method for facial recognition using Stokes images (Abstract). Specifically, polarized image frames are captured using camera with a linear polarizer at 0°, 45°, 90°, and 135° orientations (para. [0061]-[0063]). Stokes parameters S0, S1 and S2 are calculated and the degree of linear polarization (DoLP) is calculated (para. [0041]; eqn. (2); para. [0049]; eqn. (11)). After that, facial recognition algorithms are applied to the DoLP image to perform facial recognition (FIG. 3; FIG. 5; FIG. 7; para. [0051]). Note Pezzaniti lists a plurality of facial recognition algorithms, such as Principal Component Analysis using eigenfaces, Linear Discriminate Analysis, Elastic Bunch Graph Matching using the Fisherface algorithm etc. Among the plurality of facial recognition algorithms, at least Principal Component Analysis is a statistical model. 
Taking the combined teachings of Whitaker and Pezzaniti as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider using a statistical model in order to improve prediction accuracy. 

As per claim 2, dependent upon claim 1, Whitaker in view of Pezzaniti teaches the tensor in polarization space comprises an angle of linear polarization (AOLP) image in an AOLP representation space (Whitaker para. [0026] eqn. (6)).

As per claim 3, dependent upon claim 1, Whitaker in view of Pezzaniti teaches the computing the prediction regarding the one or more optically challenging objects in the scene further comprises supplying a plurality of tensors in a plurality of polarization representation spaces to the statistical model (Whitaker para. [0026] eqn. (4)-(6); Pezzaniti para. [0049] eqn. (11) DoLP involving S0, S1 and S2).

As per claim 5, dependent upon claim 3, Whitaker in view of Pezzaniti teaches the plurality of tensors comprise a degree of linear polarization (DOLP) image in a DOLP representation space (Pezzaniti para. [0049] eqn. (11)).

As per claim 6, dependent upon claim 3, Whitaker in view of Pezzaniti teaches that the plurality of tensors further comprise tensors in non-polarization representation spaces, and wherein the one or more non-polarization tensors comprise one or more intensity images in intensity representation space (Whitaker para. [0019]; para. [0026] eqn. (4)).

As per claim 8, dependent upon claim 3, Whitaker in view of Pezzaniti teaches the prediction comprises a segmentation mask (Whitaker para. [0033]: “the image data in a group or bin may be highlighted, used as a template or code to identify the polarized identification indicia”; FIG. 5-6).

As per claim 15, dependent upon claim 1, Whitaker in view of Pezzaniti teaches that the prediction comprises one or more detected features of the one or more optically challenging objects depicted in the polarization raw frames (Whitaker para. [0032]-[0036]; FIG. 5-6).

Claim 18, a system claim, is rejected as applied to method claim 1 above. Whitaker in view of Pezzaniti teaches a system corresponding to method claim 1 (Whitaker ABSTRACT; FIG. 1). The system comprises a polarization camera comprising a polarizing filter (Whitaker para. [0016]-[0017]), and a processing system comprising a processor and memory (Whitaker FIG. 1).

Claim 19, dependent upon claim 18, is rejected as applied to claim 2 above.

Claim 20, dependent upon claim 18, is rejected as applied to claim 3 above.

Claim 21, dependent upon claim 20, is rejected as applied to claim 5 above.

Claim 22, dependent upon claim 20, is rejected as applied to claim 6 above.

Claim 24, dependent upon claim 18, is rejected as applied to claim 8 above.

Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Whitaker (US Publication 2006/0215879 A1), in view of Pezzaniti et al. (US Publication 2016/0253551 A1, hereafter Pezzaniti), as applied above to claims 1 and 18 respectively, and further in view of MILIONE et al. (US Publication 2020/0119830 A1, hereafter MILIONE).
As per claim 4, Whitaker in view of Pezzaniti does not teach the recited limitations. 
MILIONE discloses a method for classification of higher-order spatial modes using machine learning systems (Abstract). Specifically, MILIONE calculates Stokes parameters and input the Stokes parameters into a convolutional neural network to perform classification (para. [0055]-[0056], [0060], [0087]; claim 20).
Taking the combined teachings of Whitaker, Pezzaniti and MILIONE as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider using a CNN as the statistical model in order to improve prediction accuracy. 

Claim 23, dependent upon claim 18, is rejected as applied to claim 4 above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Whitaker (US Publication 2006/0215879 A1), in view of Pezzaniti et al. (US Publication 2016/0253551 A1, hereafter Pezzaniti), as applied above to claim 6, and further in view of Hu et al. (US Patent 5,867,584 A, hereafter Hu).
As per claim 7, Whitaker in view of Pezzaniti mentions RGB intensity range (Whitaker para. [0017]), but does not specifically teach the three color intensity images.
Hu discloses a method for object tracking (ABSTRACT). Hu teaches that a color images can be converted to a grayscale image to derive an intensity image. However, better results are obtained by using an intensity image for each color component of the object window. Therefore, the system will generate a red intensity image, a green intensity image, and a blue intensity image for a color image (col. 4 lines 55-61).
Taking the combined teachings of Whitaker, Pezzaniti and Hu as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider using three color intensity images of a color image in order to achieve better object detection result. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Whitaker (US Publication 2006/0215879 A1), in view of Pezzaniti et al. (US Publication 2016/0253551 A1, hereafter Pezzaniti), as applied above to claim 8, and further in view of Bell et al. (US Publication 2018/0177461 A1, hereafter Bell).
As per claims 9 and 10, Whitaker in view of Pezzaniti does not teach the claimed limitations.
Bell discloses a method for a machine-learning based approach to the formation of ultrasound and photoacoustic images (ABSTRACT). Bell discloses a convolutional neural network comprising a fully convolutional encoder-decoder architecture for image feature extraction. Specifically, the CNN has two major parts--a contracting encoder path and an expanding decoder path. In the contracting encoder path, a plurality of feature maps with decreasing resolutions is generated at respective layers. In the expanding decoder path, there are up-convolutional (UpConv) layers. The UpConv layers reverse the reduction in size caused by the convolution and max pooling layers in the encoder by learning a mapping to an output size twice the size of the input. The output of each UpConv layer is then concatenated with the features generated by the segment of the encoder corresponding to the same scale (FIG. 11; para. [0068]-[0069]).
 Taking the combined teachings of Whitaker, Pezzaniti and Bell as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider calculating and fusing feature maps as performed by Bell in order to comprise multi-scale features in a machine learning model and further improve accuracy of the machine learning model.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Whitaker (US Publication 2006/0215879 A1), in view of Pezzaniti et al. (US Publication 2016/0253551 A1, hereafter Pezzaniti) and Bell et al. (US Publication 2018/0177461 A1, hereafter Bell), as applied above to claim 9, and further in view of Hirai et al. (US Publication 2013/0123985 A1, hereafter Hirai).
As per claim 13, dependent upon claim 9, Whitaker in view of Pezzaniti and Bell does not teach the recited limitations.
Hirai discloses system and method for detect a transparent object using polarization images (ABSTRACT). Hirai’s system including a robot controller 15 controls the robot hand 16 based on the control signal transmitted from the image processing apparatus 13 (FIG. 3). Upon detecting a transparent object and determining position of the transparent object, the robot controller 15 controls the robot hand 16 pick up the transparent object 114A placed on the placing table 113 and arrange and store the picked-up transparent object 114A in a storage section such as tray disposed under the control of the robot controller 15 (para. [0129]-[0131]).
Taking the combined teachings of Whitaker, Pezzaniti, Bell and Hirai as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider providing the segmentation result to a controller of a robot picking arm as performed by Hirai in order for the robot picking arm to pick up the detected object.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Whitaker (US Publication 2006/0215879 A1), in view of Pezzaniti et al. (US Publication 2016/0253551 A1, hereafter Pezzaniti), as applied above to claim 1, and further in view of Aycock et al. (US Publication 2018/0005012 A1, hereafter Aycock).
As per claim 14, dependent upon claim 1, Whitaker in view of Pezzaniti does not teach the recited limitations.
Aycock discloses a method for detecting and tracking aerial objects and vehicles comprises recording raw image data using a polarimeter to obtain polarized images of the sky (ABSTRACT). Specifically, Aycock adds a polarimetric signature to the information that was previously attainable by an IR camera, i.e., temporal, special and IR signature. These four categories of information can be used simultaneously to classify/categorize objects into separate groups or sub-groups (FIG. 3; para. [0117]).
Taking the combined teachings of Whitaker, Pezzaniti and Aycock as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider classifying detected objects based on polarization images in order to accurately classify objects that are difficult to classify using conventional imaging means. 

Claims 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Whitaker (US Publication 2006/0215879 A1), in view of Pezzaniti et al. (US Publication 2016/0253551 A1, hereafter Pezzaniti), as applied above to claims 1 and 18 respectively, and further in view of Mahadeswaraswamy et al. (US Publication 2020/0311418A1, hereafter Mahadeswaraswamy) and Schlemper et al. (US Publication 2020/0034998 A1, hereafter Schlemper).
As per claim 16, dependent upon claim 1, Whitaker in view of Pezzaniti does not teach the recited limitations.
Mahadeswaraswamy discloses a method for feature extraction using polarization information (Title; ABSTRACT). Specifically, Mahadeswaraswamy obtains image data including polarization information, supplying the image data into a machine learned feature extraction model, and extracting one or more features in the image data using the machine learned model (FIG. 11; para. [0046]-[0047], [0085]-[0089]). Mahadeswaraswamy further teaches training the machine learned model using training data comprising first portion of data comprising polarization information and second portion of data corresponding to labels identifying corresponding object data for objects detected within each portion of input image data (FIG. 12; para. [0034]-[0036], [0049]).
Taking the combined teachings of Whitaker, Pezzaniti and Mahadeswaraswamy as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider training a statistical model as performed by Mahadeswaraswamy in order to detect objects in an input image more accurately. 
Whitaker in view of Pezzaniti and Mahadeswaraswamy does not further teaches additional training first tensors generated from the source training first tensors through affine transformations comprising a rotation.
Schlemper discloses a method for generating a MR image from the acquired MR spatial frequency data using a neural network model (ABSTARCT). Schlemper further teaches that the available training data (i.e., source training data) can be augmented by applying affine transformations to individual slices to create images with different orientation and size etc. (para. [0156]). 
Taking the combined teachings of Whitaker, Pezzaniti, Mahadeswaraswamy and Schlemper as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider augmenting training data as performed by Schlemper in order to increase machine learned model accuracy.  

Claim 25, dependent upon claim 18, is rejected as applied to claim 16 above.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Whitaker (US Publication 2006/0215879 A1), in view of Pezzaniti et al. (US Publication 2016/0253551 A1, hereafter Pezzaniti), as applied above to claim 18, and further in view of Hirai et al. (US Publication 2013/0123985 A1, hereafter Hirai).
As per claim 27, all the limitations recited therein have been analyzed and rejected as applied to claim 13 above by Whitaker in view of Pezzaniti and Hirai.

Allowable Subject Matter
Claims 11-12, 17 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664